DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on June 17, 2022 and September 28, 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ichimaru (US 6,507,976).
	Regarding claim 1, Ichimaru discloses a grommet (21), comprising: a body defining a longitudinal axis and having a passageway therein (see figure 2); a collar (23) extending from the body (22) and away from the longitudinal axis (see figure 2); a box prong (25) extending at least partially around the body (see figure 2); and a plurality of openings (see figures 1 and 2) extending through at least the box prong (25).

Regarding claim 2, Ichimaru discloses the grommet (21), wherein the grommet (21) is configured to attach within a slot (H) of a component in any rotational orientation about the longitudinal axis (see figure 2).
	Regarding claim 3, Ichimaru discloses the grommet (21), wherein the slot (H) is a non-circular slot (see figure 2).
	Regarding claim 4, Ichimaru discloses the grommet (21), wherein the box prong (25) extends circumferentially around the body (see figure 2).
Regarding claim 5, Ichimaru discloses the grommet (21), wherein the plurality of openings (see figure 2) extend through at least the box prong (25) at diametrically opposed front and rear sides of the body (22, see figure 2), and wherein the plurality of openings (see figure 2) are aligned with each other on the diametrically opposed front and rear sides of the body (22, see figure 2). 
Regarding claim 6, Ichimaru discloses the grommet (21), wherein the plurality of openings (see figure 1) extend through a wall of the body (22)
	Regarding claim 7, Ichimaru discloses a grommet (21), comprising: a body (22) defining a longitudinal axis and having an inner wall; a box prong (25) extending outwardly from the body (22); and a plurality of openings (see figure 2) extending through the box prong (25) and the body (22), each of the plurality of openings (see figure 2) comprising an elongated section and a top section; wherein at least one of the top sections comprises a width W1 and at least one of the elongate sections comprises a width W2, and wherein the width W1 is larger than the width W2 (see figure 1).
	Regarding claim 8, Ichimaru discloses the grommet (21), wherein the grommet (21) is configured to attach to a component (P) through a non-circular slot (H).
Regarding claim 9, Ichimaru discloses the grommet (21), wherein the elongated sections (see figure 2) extend through the box prong (25), and wherein the top sections extend through at least the body (22) of the grommet (21).
Regarding claim 10, Ichimaru discloses the grommet (21), wherein the top sections also extend into an upper end of the grommet (see figure 2).
	Regarding claim 11, Ichimaru discloses the grommet (21), wherein at least two of the top sections comprise the width W1 and at least two of the elongate sections comprise the width W2 (see figure 2).
Regarding claim 12, Ichimaru discloses the grommet (21), wherein a cutout (see figure 2) extends into the box prong (25) on diametrically opposed sides of the box prong (25). 

4.	Claims 13-15, 18 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kubogochi (US 4,952,106).
	Regarding claim 13, Kubogochi discloses a fastening system (see figure 1), comprising: a grommet (C), including: a body (see figure 1) defining a longitudinal axis and having a passageway (10) therein; a box prong (15); a plurality of openings (21) extending through at least the box prong (15) at diametrically opposite sides (see figure 1); at least one window (13) defining an opening within the body (see figure 1); and a first component (W) comprising a slot (w’) extending therethrough, wherein the grommet is configured to attach to the first component through the slot (see figure 6).
	Regarding claim 14, Kubogochi discloses the fastening system (see figure 1), wherein the slot (w’) of the first component is a non- circular slot (see figure 6).
Regarding claim 15, Kubogochi discloses the fastening system (see figure 1), wherein the at least one window (13, see figure 1) comprises a central segment and a top portion that is defined by intermediate sides of the body (see figure 1).
	Regarding claim 18, Kubogochi discloses the fastening system (see figure 1), wherein the fastening system (see figure 1) further comprises a pin (P) configured to extend through the passageway (see figure 1). 
Regarding claim 19, Kubogochi discloses the fastening system (see figure 1), wherein the pin (P) is configured to attach to the grommet (C), and wherein a second component attached to the pin.
	 
Allowable Subject Matter
5.	Claims 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 16, 17 and 20 are:
Regarding claims 16 and 17, the prior art does not teach or fairly suggest in combination with the other claimed limitations the fastening system, wherein the grommet further comprises a collar extending from the body and away from the longitudinal axis, and wherein the top portion of the at least one window extends through the collar.
Regarding claim 20, the prior art does not teach or fairly suggest in combination with the other claimed limitations the fastening system, wherein the grommet comprises a plurality of legs extending from the body of the grommet, and wherein the plurality of legs are configured to pivot about flexure joints that connect the legs with the body as the pin is moved through the passageway.
These limitations are found in claims 16, 17 and 20, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liebelt et al (US 11,519,446 an US 11,346,385) disclose a fastening device.

7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


December 14, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841